Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claimed as whole is deemed novel. The examiner will further explain. Okamoto (US 6,696,185) and Hatoh (US 6,770,396) are relevant prior arts in showing the state general construction of the instant claimed fuel cell. However, Okamoto and Hatoh are silent to the hollow clamping rods and the heat exchange system. Tsunoda (US 2005/0136307) is a relevant prior art of record of record, because Tsunda discloses using the clamping rods for more than one purpose i.e. current collectors. However, Tsunda is silent to the hollow clamping rods and the heat exchange system. Chiang (US 2014/0030623) figure 2, would appear to be close to the instant claimed invention however, the inlet are not part of the clamping rods. Morikawa (US 10,181,608) does not have the hollow clamping rods having an inlet and an outlet as instantly claimed. Furthermore, this would not be an obvious modification given the structure of Morikawa. Lastly, Manabe (US 2019/0267658) does not use hollow clamping rods but uses thinner clamping rods and the space around the rod to transfer the required materials. Therefore, one the instant claimed invention is taken as a whole it is deemed novel and non-obvious and contributes to the art of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724